Judgment and order reversed and new trial granted, costs to abide the event, upon the following grounds, viz.: (a) That the learned trial court erred in refusing to submit to the jury the issue whether plaintiff’s employment was by the corporation or by Welsh personally; (b) that such court also erred in refusing to submit to the jury the issue whether the notice to the defendant stockholder was served within thirty days after the termination of plaintiff’s services; and (c) that such court also erred in refusing to permit defendant to prove from the original minutes of the corporation the terms of its contract with Welsh. Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ., concurred.